 

Exhibit 10.216

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is entered into as of the 28th day of
February, 2019 (the “Execution Date”) by and between MOUNTAIN TRACE NURSING ADK,
LLC, an Ohio limited liability company (“Lessor”) and VERO HEALTH X, LLC, a
Delaware limited liability company (“Lessee”), for the improved real property
described on Exhibit “A-l” (the “Premises”), on which Premises is located that
certain 106 bed skilled nursing facility located at 417 Mountain Trace Road,
Sylva, North Carolina 28779, including the “Lessor Personal Property” associated
therewith described on Exhibit “A-2” (the Lessor Personal Property together with
the Premises, being collectively the “Facility”). Certain capitalized terms used
in this Lease are defined on Exhibit “B”.

RECITALS

WHEREAS, Lessor desires to lease the Premises to Lessee and Lessee desires to
lease the Premises from Lessor on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.Term. The “Term” of this Lease is the Initial Term of ten (10) years plus the
Renewal Terms (if any). A “Lease Year” is the twelve (12) month period
commencing on the Commencement Date (as defined below) and each anniversary
thereof during each year of the Term. The “Initial Term” commences on March 1,
2019 (the “Commencement Date”) and ends on February 28, 2029, and may be
extended for two (2) separate renewal terms of five (5) years each (each a
“Renewal Term”) if: (a) at least one hundred eighty (180) days prior to the end
of the Initial Term or the Renewal Term (as applicable), Lessee delivers to
Lessor the “Renewal Notice” indicating that Lessee desires to exercise its right
to extend this Lease for the Renewal Term and (b) there is no then uncured Event
of Default (i) as of the date Lessor receives the Renewal Notice (the “Exercise
Date”), or (ii) on the last day of the Initial Term or the Renewal Term (as
applicable). For purposes hereof, “Termination Date” shall mean the last day of
the Initial Term or a Renewal Term (if any) or the earlier date on which this
Lease may be terminated as provided herein.

2.Rent. During the Term, Lessee shall pay in advance to Lessor on or before the
1st day of each month the following amounts:

2.1Base Rent. During the first Lease Year of the Initial Term, Base Rent shall
be equal to $40,000.00 per month. Base Rent for the second Lease Year and for
each subsequent Lease Year shall be equal to 102.5% of the Base Rent due for the
immediately preceding Lease Year.

2.2Absolute Net Lease. All Rent payments shall be absolutely net to Lessor, free
of any and all Taxes (as defined below in Section 5), Other Charges (as defined
below in Section 5), and operating or other expenses of any kind whatsoever, all
of which shall be paid by Lessee. Except as otherwise set forth herein, Lessee
shall at all times during the Term remain obligated under this Lease without any
right of set-off, counterclaim, abatement, deduction, reduction or defense of
any kind. Except as otherwise set forth herein, Lessee’s sole right to recover
damages against Lessor under this Lease shall be to prove such damages in a
separate action.

36734458_7

--------------------------------------------------------------------------------

 

2.3Payment Terms. All Rent and other payments to Lessor hereunder shall be paid
by wire transfer in accordance with Lessor’s wire transfer instructions provided
by Lessor from time to time.

3.Security Deposit. The aggregate security deposit (the “Security Deposit”) to
be funded by Lessee shall be One Hundred Sixty Thousand Dollars ($160,000.00),
which amount shall be funded as follows: (i) Forty Thousand Dollars ($40,000.00)
on the Commencement Date and (ii) commencing with the first month of the second
Lease Year and continuing each month thereafter through the final month of the
fourth Lease Year, Three Thousand Three Hundred Thirty-Three Dollars and
thirty-three cents ($3,333.33) per month.

3.1Payment of Security Deposit. Lessee shall fund the Security Deposit by wire
transfer to Lessor of immediately available funds pursuant to the terms hereof.

3.2Application of Security Deposit. Lessor shall hold the Security Deposit as
security for the full and faithful performance by Lessee of every term,
provision, obligation and covenant under this Lease and subject to the terms and
conditions of this Lease. If the Security Deposit is paid in immediately
available funds, the Security Deposit may be deposited by Lessor into an
interest-bearing account, which interest shall accrue for the sole benefit of
Lessor and not Lessee. The Security Deposit shall not be considered an advance
payment of Rent (or of any other sum payable by Lessee under this Lease) or a
measure of Lessor’s damages in case of a default by Lessee. If the Security
Deposit is paid in immediately available funds, Lessor shall have no obligation
to maintain the Security Deposit separate and apart from Lessor’s general and/or
other funds. If Lessee defaults in respect of any of the terms, provisions,
covenants and conditions of this Lease, Lessor may, but shall not be required
to, in addition to and not in lieu of any other rights and remedies available to
Lessor, apply all or any part of the Security Deposit to the payment of any sum
in default, or any other sum that Lessor may expend or be required to expend by
reason of Lessee’s default, including but not limited to, any damages or
deficiency in reletting the Premises. Whenever, and as often as, Lessor has
applied any portion of the Security Deposit to cure Lessee’s default hereunder,
Lessee shall, within ten (10) days after Notice from Lessor, deposit additional
funds with Lessor sufficient to restore the Security Deposit to the full amount
then required to be deposited with Lessor, and Lessee’s failure to do so shall
constitute an Event of Default without any further Notice. If Lessor transfers
or assigns its interest under this Lease, Lessor shall assign the Security
Deposit to the new lessor and upon new lessor’s assumption of the Lease, Lessor
shall have no further liability for the return of the Security Deposit, and
Lessee agrees to look solely to the new lessor for the return of the Security
Deposit. Lessee agrees that it will not assign or encumber or attempt to assign
or encumber the Security Deposit and that Lessor, its successors and assigns may
return the Security Deposit to the last lessee in possession of the Premises at
the last address for which Notice has given by such lessee and that Lessor
thereafter shall be relieved of any liability therefor, regardless of one or
more assignments of this Lease or any such actual or attempted assignment or
encumbrances of the Security Deposit. Provided Lessee is not in default, Lessor
shall return the Security Deposit to Lessee within thirty (30) days of the date
of termination of this Lease.

4.Late Charges. The late payment of Rent or other amounts due under this Lease
will cause Lessor to lose the use of such money and incur administrative and
other expenses not contemplated under this Lease. While the exact amount of the
foregoing is difficult to ascertain, the parties agree that as a reasonable
estimate of fair compensation to Lessor, if Rent or any other amount is not paid
within five (5) days of when due, then (a) Lessee shall thereafter pay to Lessor
a late charge equal to five percent (5%) of such delinquent amounts, and (b)
such delinquent amounts shall accrue interest from the due date at the rate of
ten percent (10%) per annum (the “Agreed Rate”) until paid in full.

5.Taxes and Other Charges. At the commencement and at the expiration of the
Term, all Taxes and Other Charges shall be prorated. Lessor shall promptly
forward to Lessee copies of all bills and payment receipts for Taxes or Other
Charges received by it. Lessee shall pay and discharge (including the filing of
all required returns), prior to delinquency or imposition of any fine, penalty,
interest or other cost (“Penalty”), (a) “Taxes”, consisting of any real property
and other taxes and assessments levied or assessed with respect to the Premises
(excluding income taxes, franchise taxes, estate taxes, transfer taxes and/or
gross receipts taxes that may be imposed upon Lessor), and (b) “Other Charges”,
consisting of any utilities and other costs and expenses of the Facility or any
portion of the Premises and all other charges, obligations

36734458_7

2

--------------------------------------------------------------------------------

 

or deposits assessed against any portion of the Premises during the Term. Lessee
shall pay the foregoing when due and before any Penalty, but may pay the
foregoing in permitted installments (whether or not interest accrues on the
unpaid balance). Within ten (10) business days of its receipt of Lessor’s
written notice of payment, Lessee shall pay Lessor an amount equal to any Taxes
or Penalty that Lessor at any time is assessed or otherwise becomes responsible
and for which Lessee is liable under this Lease. However, nothing in this Lease
shall obligate Lessee to pay penalties incurred as a result of Lessor’s failure
to timely forward bills to Lessee.

5.1Protests. Lessee has the right, but not the obligation, in good faith to
protest or contest (a “Protest”) in whole or in part (a) the amount or payment
of any Taxes or Other Charges, and (b) the existence, amount or validity of any
Lien (as defined in Section 8.1), by appropriate proceedings sufficient to (i)
prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens (so long as it provides Lessor with reasonable security to
assure the foregoing). Lessee shall diligently prosecute any such Protest at its
sole cost and expense and pay such Taxes, Other Charges or Lien. Lessor shall
cooperate in any Protest that involves an amount assessed against it.

5.2Impound. Upon Lessor’s written notice to Lessee during the Term, Lessor may
require Lessee to pay with each Rent payment a deposit of one-twelfth (1/12th)
of the amount required to discharge the annual amount of real property Taxes
secured by a Lien encumbering any portion of the Premises as and when they
become due. The deposits shall not bear interest nor be held by Lessor in trust
or as an agent of Lessee, but rather shall be applied solely to the payment of
the related obligations. If at any time within thirty (30) days prior to the due
date the deposits shall be insufficient for the payment of the obligation in
full, Lessee shall within ten (10) days after demand deposit the deficiency with
Lessor. If deposits are in excess of the actual obligation, the required monthly
deposits for the ensuing Lease Year shall be reduced proportionately and any
such excess at the end of the final Lease Year shall be refunded to Lessee
within thirty calendar (30) days. Lessee shall forward to Lessor or its designee
all Tax bills, bond and assessment statements as soon as they are received. If
Lessor transfers this Lease, it shall transfer all such deposits to the
transferee, and upon the new lessor’s assumption of this Lease, Lessor shall
thereafter have no liability of any kind with respect thereto.

5.3Tax Treatment; Reporting. Lessor and Lessee each acknowledges that each shall
treat this transaction as a true lease for state law purposes and shall report
this transaction as a lease for Federal income tax purposes. For Federal income
tax purposes each shall report this lease as a true lease with Lessor as the
owner of the Premises and Lessee as the lessee of such Premises including: (a)
treating Lessor as the owner of the property eligible to claim depreciation
deductions under Section 167 or 168 of the Internal Revenue Code of 1986 (the
“Code”) with respect to the Premises, (b) Lessee reporting its Rent payments as
rent expense under Section 162 of the Code, and (c) Lessor reporting the Rent
payments as rental income. For the avoidance of doubt, nothing in this Lease
shall be deemed to constitute a guaranty, warranty or representation by either
Lessor or Lessee as to the actual treatment of this transaction for state law
purposes and for federal income tax purposes.

6.Insurance. All insurance provided for in this Lease shall (i) be maintained
under valid and enforceable policies issued by insurers licensed and approved to
do business in the state where the Premises is located, (ii) name Lessor as an
additional insured and, for the property insurance policies, as the owner, (iii)
be on an “occurrence” basis, or if claims made, include a provision whereby tail
coverage costs are specified upon policy inception, (iv) cover all of Lessee’s
operations at the Facility, (v) provide that the policy may not be canceled
except upon not less than thirty (30) days’ prior written notice to Lessor and
(vi) be primary and provide that any insurance with respect to any portion of
the Premises maintained by Lessor is excess and noncontributing with Lessee’s
insurance. The property policy(ies) shall also name the Lessor and Facility
Mortgagee as loss payee. The parties hereby waive as to each other all rights of
subrogation which any insurance carrier, or either of them, may have by reason
of any provision in any policy issued to them, provided such waiver does not
thereby invalidate such policy. Original policies or satisfactory insurer
certificates evidencing the existence of the insurance required by this Lease
and

36734458_7

3

--------------------------------------------------------------------------------

 

showing the interest of Lessor and Facility Mortgagee shall be provided to
Lessor prior to the Commencement Date or, for a renewal policy, not less than
ten (10) days prior to the expiration date of the insurance policy being
renewed. If Lessor is provided with a certificate, it may demand that Lessee
provide a complete copy of the related policy within ten (10) days. Lessee may
satisfy the insurance requirements hereunder through coverage under so-called
blanket policy(ies) of insurance carried and maintained by Lessee regarding
other operations or facilities; provided, however, that the coverage afforded
Lessor will not be reduced or diminished or otherwise be different from that
which would exist under separate policies of insurance meeting all other
requirements of this Lease by reason of the use of such blanket policies of
insurance. During the Term, Lessee shall maintain the following insurance and
any claims thereunder shall be adjudicated by and at the expense of it or its
insurance carrier:

(a)Property Insurance with respect to the Facility and Business against loss or
damage from all causes under standard “all risk” property insurance coverage
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), without exclusion for fire, lightning, windstorm, explosion, smoke
damage, vehicle damage, sprinkler leakage, flood, vandalism, earthquake,
malicious mischief and any other risks normally covered under an extended
coverage endorsement, in amounts that are not less than the actual replacement
value of the Premises and all Lessor and Lessee Personal Property associated
therewith (including the cost of compliance with changes in zoning and building
codes and other laws and regulations, demolition and debris removal and
increased cost of construction). Additionally, if the Facility contains steam
boilers, steam pipes, steam engines, steam turbines or other high pressure
vessels, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in the Facility, in an amount equal to one hundred
percent (100%) of the full replacement cost of the Facility, which policies
shall insure against physical damage to and loss of occupancy and use of the
Premises arising out of an accident or breakdown covered thereunder;

(b)Business Interruption and Extra Expense Coverage with respect to the Facility
and Business for loss of rental value for a period not less than twelve (12)
months, covering perils consistent with the requirements of Section 6(a), and
including either an agreed amount endorsement or a waiver of any co-insurance
provisions, so as to prevent Lessee, Lessor and any other insured thereunder
from being a co-insurer, and providing that any covered loss thereunder shall be
payable to the Lessor;

(c)Commercial General Public Liability Coverage with respect to the Facility and
Business (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about the
Facility, affording the parties protection of not less than $1,000,000.00 per
occurrence/$3,000,000.00 per location in the aggregate, naming Lessor as
additional insured;

(d)Professional Liability Coverage with respect to the Facility and Business
providing for claims specifically relating to patient care and services provided
by the Facility staff, its contractors and all related parties, to include
coverage or medical directors with regard to their administrative duties
provided to the Premises, with limits of not less than $1,000,000.00 per
occurrence/$3,000,000.00 per location in the aggregate, naming Lessor as
additional insured. If such coverage is purchased on a claims made basis, Lessee
must show proof of the ability to purchase tail coverage to last through the
statute of limitations, upon the end of the Lease Term;

(e)Worker’s Compensation and Employers Liability Insurance with respect to the
Facility and Business for losses sustained by Lessee’s employees in the course
and scope of their employment, as well as volunteers, and otherwise consistent
with all applicable state law and meeting all other legal requirements;

36734458_7

4

--------------------------------------------------------------------------------

 

(f)Business Interruption and Extra Expense Coverage for loss of rental value for
a period not less than one (1) year, covering perils consistent with the
requirements of Section 6(a), and including either an agreed amount endorsement
or a waiver of any co-insurance provisions, so as to prevent Lessee, Lessor and
any other insured thereunder from being a co-insurer, and providing that any
covered loss thereunder shall be payable to the Lessor; and

(g)Deductibles/Self-Insured Retentions for the above policies shall not be
greater than $100,000.00, and Lessor shall have the right at any time to require
a lower amount or set higher policy limits, to the extent commercially available
and reasonable and customary for similar operations and properties to those of
the Facility.

7.Use, Regulatory Compliance, Preservation of Business and Management.

7.1Permitted Use; Qualified Care. Lessee shall continuously use and occupy the
Premises during the Term as a skilled nursing facility with not less than one
hundred six (106) licensed beds and for ancillary services relating thereto, but
for no other purpose. Lessee shall provide care, treatment and services to all
residents of the Facility in a manner consistent with all applicable laws.
Notwithstanding any common law or statutory right, Lessee agrees not to
transfer, move or otherwise take action that reduces the licensed beds at the
Facility and Lessee agrees not to take any of the licensed beds out of service
or move the licensed beds to a different location. Lessor represents and
warrants that Schedule 7.1 attached hereto sets forth a true, correct and
complete list of the number and type of licensed beds at the Premises and
whether such beds are Medicare and/or Medicaid certified. Lessee shall take no
action to reduce or modify the number of beds for which the Premises are
licensed.

7.2Regulatory Compliance. Lessee, the Facility and the Premises shall comply in
all material respects with all licensing and other laws and all covenants,
conditions, restrictions and other use or maintenance requirements applicable to
the Facility and, to the extent applicable, all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing properly
completed cost and other required reports, timely paying all expenses shown
thereon, and ensuring that the Facility continues to be fully certified for
participation in Medicare and Medicaid (if applicable) throughout the Term and
when it is returned to Lessor, all without any suspension, revocation,
decertification or other material limitation of such certification. Further,
Lessee shall not commit any act or omission that would in any way violate any
certificate of occupancy affecting the Facility, result in closure of the
Facility or result in the sale or transfer of all or any portion of any related
certificate of need (if applicable), bed rights or other similar certificate or
license at any of the Facility.

7.3Preservation of Business. Lessee acknowledges that a fair return to Lessor on
and protection of its investment in the Premises depends, in part, on Lessee’s
dedication to the Business and the concentration of similar businesses of Lessee
and its Affiliates in the geographical area of the Facility. Lessee further
acknowledges that the diversion of residents or patient care activities (except
as is necessary to provide residents or patients with an alternative level of
care) from the Facility to other facilities at any time during the Term will
have a material adverse effect on the value and utility of the Facility.
Therefore, Lessee agrees that during the Term, neither Lessee nor any of its
Affiliates shall, without the prior written consent of Lessor: (i) operate, own,
participate in or otherwise receive revenues from any other business providing
services similar to those of the Business of the Facility within a ten (l0)-mile
geographical radius of the Facility, (ii) except as is necessary to provide
residents or patients with an alternative level of care, recommend or solicit
the removal or transfer of any resident or patient from the Facility to any
other nursing, health care, senior housing or retirement housing facility or
divert actual or potential residents, patients or care activities of the
Business conducted at the Facility to any other facilities owned or operated by
Lessee or its Affiliates or from which they receive any type of referral fees or
other compensation for transfers, or (iii) employ for other businesses any
personnel working on or in connection with any portion of the business or the
Facility. In the event Lessee deems it medically necessary to transfer any
resident from the Facility to any other nursing, health care, senior housing or
retirement housing facility owned or operated by Lessee or its affiliates or
from which they receive any type of referral fees or other compensation, Lessee
shall provide written notice of such transfer to Lessor within two (2) business
days of such transfer.

36734458_7

5

--------------------------------------------------------------------------------

 

7.4Management. Lessee’s Affiliate may manage the Facility pursuant to a
management agreement. The management fee (“Management Fee”) under such agreement
shall not exceed five percent (5%) of the annual gross revenue realized from
Lessee’s operation of the Facility (after adjustment for contractual adjustments
and overpayment by providers). Payment of the Management Fee shall be
subordinate to the payment of Rent and all other amounts payable by Lessee
pursuant to this Lease. From and after the date that an Event of Default has
occurred, any until such Event of Default; if curable, has been cured, Lessee
shall not be permitted to pay any Management Fee to any party without Lessor’s
express written consent. Lessee shall not be permitted to engage any third-party
manager for the Facility other than Lessee’s Affiliate without the prior written
consent of Lessor, which consent may be granted or withheld in Lessor’s sole
discretion.

8.Acceptance, Maintenance, Upgrade, Alteration and Environmental.

8.1Acceptance “AS IS”; No Liens. Lessee acknowledges that it is presently
engaged in operations similar to those to be conducted at the Facility and has
expertise in such industry and, in deciding to enter into this Lease, has not
relied on any representations or warranties, express or implied, of any kind
from Lessor. Lessee has investigated the Premises, has selected the Premises to
its own specifications, has concluded that no improvements or modifications to
them are required in order to operate the Facility, and accepts the Facility and
the Premises on an “AS IS” basis and assumes all responsibility and cost for the
correction of any observed or unobserved deficiencies or violations.
Notwithstanding its right to Protest set forth in Section 5.1, Lessee shall not
cause or permit any lien, levy or attachment to be placed or assessed against
any portion of the Premises or the operation thereof (a “Lien”) for any reason,
provided that nothing in this Lease shall require Lessee to keep the Premises
free of Permitted Liens.

8.2Lessee’s Maintenance Obligations. Lessee shall (a) keep and maintain the
Premises and the Facility in good appearance, repair and condition and maintain
proper housekeeping, (b) promptly make all repairs (interior and exterior,
structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen) necessary to keep the Facility in good and working order and
condition and in substantial compliance with all applicable requirements and
laws relating to the Business conducted thereon, including if applicable,
certification for participation in Medicare and Medicaid, and (c) keep and
maintain all Lessor and Lessee Personal Property in good condition, ordinary
wear and tear excepted, and repair and replace such property consistent with
prudent industry practice as required under this Lease.

8.3Alterations by Lessee. Lessee shall not make any Alterations to the Premises
without the express prior written consent of Lessor, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, that Lessor’s
consent shall not be required, but no less than thirty (30) days advance notice
to Lessor shall be provided, with respect to (i) Alterations required by
governmental authorities which are necessary to maintain applicable licenses to
operate the Facility or (ii) minor cosmetic Alterations that (x) are
non-structural in nature, (y) are not visible from the outside of the Premises
and (z) do not cost, in the aggregate, in excess of $75,000.00 in any rolling
twelve (12) month period. All Alterations shall immediately become a part of the
Premises and the property of Lessor subject to this Lease, and the cost of all
Alterations or other purchases, whether undertaken as an on-going licensing,
Medicare, Medicaid or other regulatory requirement, or otherwise, shall be borne
solely by Lessee. All Alterations shall be constructed in a good and workmanlike
manner in compliance with all applicable laws and the insurance required under
this Lease.

8.4Hazardous Materials. Lessee’s use of the Premises shall comply with all
Hazardous Materials Laws. If any Environmental Activities occur or are suspected
to have occurred in violation of any Hazardous Materials Laws by Lessee during
the Term or if Lessee has received notice of any Hazardous Materials Claim
against any portion of the Premises as a result of Lessee’s acts or omissions
during the Term, Lessee shall promptly obtain all permits and approvals
necessary to remedy any such actual or suspected problem through the removal of
Hazardous Materials or otherwise, and upon Lessor’s approval of the remediation
plan, remedy any such problem to the satisfaction of Lessor and all applicable
governmental authorities, in accordance with all Hazardous Materials Laws and
good business practices. During the Term, Lessee shall promptly advise Lessor in
writing of (a) any Environmental Activities in

36734458_7

6

--------------------------------------------------------------------------------

 

violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Lessee or any portion of the Premises; (c) any remedial action taken by
Lessee in response to any Hazardous Materials Claims or any Hazardous Materials
on, under or about any portion of the Premises in violation of any Hazardous
Materials Laws; (d) Lessee’s discovery of any occurrence or condition on or in
the vicinity of any portion of the Premises that materially increase the risk
that any portion of the Premises will be exposed to Hazardous Materials; and (e)
all communications to or from Lessee, any governmental authority or any other
Person relating to Hazardous Materials Laws or Hazardous Materials Claims with
respect to any portion of the Premises, including copies thereof. Lessor shall
have the right, at Lessee’s sole cost and expense (including, without
limitation, Lessor’s reasonable attorneys’ fees and costs) and with counsel
chosen by Lessor, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims. Lessor represents and warrants to Lessee that to Lessor’s
knowledge, there are no pending claims or causes of action arising out or
relating to the Facility or the Premises as of the Commencement Date.

9.Lessee Property. Lessee shall obtain and install all items of furniture,
fixtures, supplies and equipment not included as Lessor Personal Property as
shall be necessary or reasonably appropriate to operate the Facility in
compliance with this Lease (“Lessee Personal Property”, which collectively with
the “Lessee Intangible Property” shall be referred to herein as “Lessee
Property”.) As used herein, “Lessee Intangible Property” means all the following
at any time owned by Lessee in connection with its use of any portion of the
Premises: Medicare, Medicaid and other accounts and proceeds thereof; rents,
profits, income or revenue derived from such operation or use; all documents,
chattel paper, instruments, contract rights (including contracts with residents,
employees and third-party payors), deposit accounts, general intangibles and
chooses in action; refunds of any Taxes or Other Charges for periods of time
during the Term; and licenses and permits necessary or desirable for Lessee’s
use of any portion of the Premises, including licensed Medicaid beds (if
applicable). Lessor shall have a security interest in and to the Lessee
Property, which security interest Lessor shall have the right to assign to a
Facility Mortgagee in Lessor’s sole discretion. Lessor will agree to subordinate
its lien and security interest with respect to Lessee’s accounts receivable to
any third party lender providing to Lessee a working capital line of credit,
whether such working capital line of credit exists as of the Commencement Date
or future working capital lines of credit, on commercially reasonable terms
reasonably acceptable to Lessor. If required by Facility Mortgagee, Lessee will
cause its working capital lender to enter into a mutually agreeable
intercreditor agreement. In such an event, Lessee shall enter into deposit
account control agreements as may be reasonably required by Lessor, subject to
any intercreditor requirements agreed to by Facility Mortgagee and Lessee’s
working capital lender.

10.Financial, Management and Regulatory Reports. Lessee shall provide Lessor
with the reports listed in Exhibit “C” at the time described therein, and such
other information about it or the operations of the Facility as Lessor may
reasonably request from time to time, including such information requested in
connection with any financing of the Premises sought by Lessor. All financial
information provided by Lessee shall be prepared in accordance with generally
accepted accounting principles consistently applied and shall be submitted
electronically in the form of unrestricted, unlocked “.xls” spreadsheets created
using Microsoft Excel (2003 or newer editions). If Lessee or any Affiliate
becomes subject to any reporting requirements of the Securities and Exchange
Commission (“SEC”) during the Term, it shall concurrently deliver to Lessor such
reports as are delivered pursuant to applicable securities laws. Similarly,
should Lessor or its parent, Regional Health Properties, Inc., be subject to any
particular reporting requirements of the SEC during the Term for which it needs
reports, documentation or other information from Lessee, Lessee agrees to
deliver such reports, documentation and information within ten (10) days after
Lessor’s request for the same. At Lessor’s sole expense, Lessee shall allow and,
as necessary, assist with the review and audit of Lessee’s financial statements
listed in Exhibit “C”. Furthermore, Lessee shall provide to Lessor with any
other information reasonably requested by Lessor or the Facility Mortgagee
respecting the financial records or business operations of Lessee, within
fifteen (15) days after Lessor’s written request for such information.

11.Representations and Warranties. Each party represents and warrants to the
other that: (a) this Lease and all other documents executed or to be executed by
it in connection herewith have been

36734458_7

7

--------------------------------------------------------------------------------

 

duly authorized and shall be binding upon it; (b) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Lease within the state where
the Premises is located; and (c) neither this Lease nor any other document
executed or to be executed in connection herewith violates the terms of any
other agreement of such party. Lessor further represents and warrants to Lessee
that it is the fee simple owner of the Premises.

12.Events of Default. So long as there is no Event of Default, Lessee shall
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Lessee or pursuant to
Sections 18 or 19. The occurrence of any of the following events will constitute
an “Event of Default” if not cured within the period set forth in Section 13.

(a)Lessee’s failure to pay within five (5) days of when due any Rent, Taxes,
Security Deposit, Other Charges, impounds or other required payments;

(b)Lessee’s failure to replace any Security Deposit in the manner required by
Section 3.2;

(c)(i) The revocation, suspension or material limitation of any license,
approval or consent required for the operation of the Facility or the
certification of the Facility for provider status under Medicare or Medicaid, if
applicable; (ii) the closure of the Facility for more than twenty-four (24)
hours; (iii) the sale or transfer of all or any portion of any certificate of
need, bed rights or other similar certificate or license relating to the
Facility; (iv) the use of any portion of the Facility other than for a skilled
nursing facility and for ancillary services relating thereto; or (v) any act or
omission of Lessee that in the judgment of Lessor will more likely than not
result in any of the foregoing;

(d)Any other material suspension, termination or restriction placed upon Lessee,
the Facility or the ability to admit residents (e.g., an admissions ban or
non-payment for new admissions by Medicare or Medicaid resulting from an
inspection survey, if applicable);

(e)Any material misrepresentation by Lessee under this Lease or material
misstatement or omission of fact in any written report, notice or communication
from Lessee to Lessor, to include without limitation the financial reporting
submissions required hereunder;

(f)The failure to perform or comply with the provisions of Sections 6 or 16;

(g)(i) Lessee or any guarantor of this Lease (a “Guarantor”) shall generally not
pay its debts as they become due; (ii) Lessee shall incur debt other than (x)
trade debt incurred in the ordinary course of business, (y) a working capital
line secured by Lessee’s accounts receivable or (z) or indebtedness constituting
Permitted Liens; (iii) Lessee or any Guarantor shall admit in writing its
inability to pay its debts generally; (iv) Lessee or any Guarantor shall make an
assignment of all or substantially all of its property for the benefit of
creditors; (v) a receiver, trustee or liquidator shall be appointed for either
of them or any of their property, if within three (3) business days of such
appointment Lessee does not inform Lessor in writing that Lessee or any
Guarantor (as applicable) intends to cause such appointment to be discharged or
such discharge is not diligently prosecuted to completion within sixty (60) days
after the date of such appointment; (vi) the filing by Lessee or any Guarantor
of a voluntary petition under any federal bankruptcy or state law to be
adjudicated as bankrupt or for any arrangement or other debtor’s relief; or
(vii) the involuntary filing of such a petition against Lessee or any Guarantor
by any other party, unless Lessee within three (3) business days of such filing
informs Lessor in writing of its intent to cause such petition to be dismissed,
such dismissal is diligently prosecuted and such petition is dismissed within
one hundred twenty (120) days after filing;

(h)Lessee shall enter into any sale, recapitalization, transfer, conveyance,
merger or other capital event resulting in a change of control of Lessee without
the prior written consent of Lessor, which consent may be granted or withheld in
Lessor’s sole and absolute discretion;

36734458_7

8

--------------------------------------------------------------------------------

 

(i)Appointment or implementation of a facility level manager, monitor, temporary
management company or Systems Improvement Agreement by the CMS or any other
regulatory agency (voluntary or mandatory) as a result of poor regulatory
performance, appointment of additional mandatory monitoring by state or
regulatory agencies;

(j)Subject to the provisions of Section 13 below, Lessee’s failure to comply
with any covenant or other provision of this Lease not requiring the payment of
money including, without limitation, the financial reporting covenants in
Section 10 of this Lease;

(k)Any violation at the Facility at or above “Level 1” or survey tags greater
than G severity under the CMS system in two (2) consecutive surveys; or

(l)Decertification of the Facility by Medicare and/or Medicaid exceeding thirty
(30) days.

13.Grace Period. Except for the monetary defaults set forth in Section 12(a)
above, Lessee shall have a period of thirty (30) days after receipt of notice
from Lessor of a default in which to cure the default. This grace period shall
be extended if the default is of a nature that it cannot be completely cured
within such cure period solely as a result of circumstances outside of Lessee’s
control, provided that (i) Lessor consents to such extension and (ii) Lessee has
promptly commenced all appropriate actions to cure the default within such cure
period and those actions are thereafter diligently and continuously pursued by
Lessee in good faith. In no event, however, shall the grace period exceed a
total of ninety (90) days. If the default is not cured before the expiration of
the grace period, as extended, then it shall be an Event of Default and Lessor
may pursue any or all of its remedies set forth herein.

14.Remedies. Upon the occurrence of an Event of Default that has not been cured
within the period set forth in Section 13, Lessor may exercise all rights and
remedies under this Lease and the laws of the state where the Premises is
located that are available to a Lessor of real and personal property in the
event of a default by its Lessee, and as to the Lessee Property, all remedies
granted under the laws of such state(s) to a secured party under its Uniform
Commercial Code. Lessor shall have no duty to mitigate damages unless required
by applicable law and shall not be responsible or liable for any failure to
relet the Premises or to collect any rent due upon any such reletting. Lessee
shall pay Lessor, promptly upon demand, all expenses incurred by it in obtaining
possession and reletting any of the Premises, including fees, commissions and
costs of attorneys, architects, agents and brokers.

14.1General. Without limiting the foregoing, Lessor shall have the right (but
not the obligation) to do any of the following upon an Event of Default that is
not cured within the period set forth in Section 13: (a) sue for the specific
performance of any covenant of Lessee as to which it is in breach or for the
performance of any other obligation of Lessee under this Lease; (b) enter upon
any portion of the Premises, terminate this Lease, dispossess Lessee from the
Premises through appropriate legal procedures and/or collect money damages by
reason of Lessee’s breach, including the acceleration of all Rent which would
have accrued after such termination and all obligations and liabilities of
Lessee under this Lease which survive the termination of the Term; (c) elect to
leave this Lease in place and sue for Rent and other money damages as the same
come due; and (d) (before or after repossession of the Premises pursuant to
clause (b) above and whether or not this Lease has been terminated) assign this
Lease from Lessee to a third party selected by Lessor, in which case Lessee
agrees to consent to such assignment, and execute any and all documents
necessary to effect such assignment; provided, that rent received from such
third party assignee/new tenant shall serve to mitigate Lessee’s obligation for
damages to Lessor hereunder.

14.2Receivership. Lessee acknowledges that one of the rights and remedies
available to Lessor under applicable law is to apply to a court of competent
jurisdiction for the appointment of a receiver to take possession of the
Premises, to collect the rents, issues, profits and income of the Premises and
to manage the operation of the Premises. Lessor further acknowledges and agrees
that, due to the specific use of the Premises as a health care facility, upon a
default by Lessee, the appointment of a receiver to take over the operations of
the Premises may be necessary to ensure the continued operation of the premises
as

36734458_7

9

--------------------------------------------------------------------------------

 

a health care facility in order to ensure the continuation of quality care to
the residents who reside therein. Lessee irrevocably and unconditionally agrees
that, upon the occurrence of an Event of Default, and in addition to any other
right or remedy of Lessor under this Lease or allowed by law, Lessor may
petition any appropriate court for the appointment of a receiver to take
possession of the Premises, to manage the operation of the Premises, to collect
and disburse all rents, issues, profits an income generated thereby and to
preserve or replace to the extent possible any operation license for the
Premises or to otherwise substitute the licensee or provider thereof, The
receiver shall be entitled to a reasonable fee for its services as a receiver.
All such fees and other expenses of the receivership estate shall be added to
the monthly rent due to Lessor under this Lease and shall be the obligation of
Lessee. Lessee hereby irrevocably stipulates to the appointment of a receiver
under such circumstances and for such purposes and agrees not to contest such
appointment in any manner whatsoever.

14.3Remedies Cumulative; No Waiver. No right or remedy herein conferred upon or
reserved to Lessor is intended to be exclusive of any other right or remedy, and
each and every right and remedy shall be cumulative and in addition to any other
right or remedy given hereunder or now or hereafter existing at law or in
equity. Any notice or cure period provided herein shall run concurrently with
any provided by applicable law. No failure of Lessor to insist at any time upon
the strict performance of any provision of this Lease or to exercise any option,
right, power or remedy contained herein shall be construed as a waiver,
modification or relinquishment thereof as to any similar or different breach
(future or otherwise) by Lessee. Lessor’s receipt of and Lessee’s payment of any
rent or other sum due hereunder (including any late charge) with knowledge of
any breach shall not be deemed a waiver of such breach, and no waiver by Lessor
of any provision of this Lease shall be effective unless expressed in a writing
signed by it.

14.4Performance of Lessee’s Obligations. If Lessee at any time shall fail to
make any payment or perform any act on its part required to be made or performed
under this Lease, then Lessor may, without waiving or releasing Lessee from any
obligations or default hereunder, make such payment or perform such act for the
account and at the expense of Lessee after delivering Lessee thirty (30) days’
written notice with an opportunity to cure, and enter upon any portion of the
Premises for the purpose of taking all such action as may be reasonably
necessary. No such entry shall be deemed an eviction of Lessee. All sums so paid
by Lessor and all necessary and reasonable incidental costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the performance of any such act by it, together with interest at the Agreed Rate
(as defined in Section 3 hereof) from the date of the making of such payment or
the incurring of such costs and expenses, shall be payable by Lessee to Lessor
upon Lessor’s written demand therefor.

15.Provisions on Termination.

15.1 Surrender of Possession. On the expiration of the Term or earlier
termination or cancellation of this Lease (the “Termination Date”), Lessee shall
deliver to Lessor or its designee possession of (a) the Facility and associated
Lessor Personal Property in a neat and clean condition and in as good a
condition as existed at the date of Lessee’s possession and occupancy pursuant
to this Lease, ordinary wear and tear excepted, (b) a fully operational,
licensed and certified (if applicable) Business at the Facility including, at
Lessee’s sole cost, any Alterations necessitated by, or imposed in connection
with, a change of ownership inspection survey for the transfer of operation of
any portion of the Premises to Lessor or its designee, and (c) all patient
charts and resident records along with appropriate resident consents if
necessary and copies of all of its books and records relating to the Facility
and the Premises. Accordingly, Lessee shall not at any time during or after the
Term seek to transfer, surrender, or allow to lapse the licenses, permits or
certifications relating to the Facility or the Premises, nor shall Lessee commit
or omit any act that would jeopardize the Facility or any licensure or
certification of the Facility. Lessee shall cooperate fully with Lessor or its
designee in transferring or obtaining all necessary licenses and certifications
for Lessor or its designee, and Lessee shall comply with all requests for an
orderly transfer of the Facility licenses, and Medicare and Medicaid
certifications and possession at the time of its surrender of the Premises to
Lessor or its designee to operate the Facility. Subject to all applicable laws,
Lessee hereby assigns, effective upon the Termination Date, all rights to
operate the Facility to Lessor or its designee, including all required licenses
and permits and all rights to apply for or otherwise obtain them.

36734458_7

10

--------------------------------------------------------------------------------

 

15.2. Removal of Lessee Personal Property. Provided that no Event of Default
then exists, in connection with the surrender of the Premises, Lessee may upon
at least five (5) business days’ prior notice to Lessor remove from the Premises
in a workmanlike manner all Lessee Personal Property, leaving the Premises in
good and presentable condition and appearance, including repair of any damage
caused by such removal. If there is any Event of Default then existing, Lessee
may not remove any Lessee Personal Property from the Premises and instead will,
on demand from Lessor, convey it to Lessor for no additional consideration by
executing a bill of sale in a form reasonably required by Lessor. Title to any
Lessee Personal Property which is not removed by Lessee as permitted above upon
the expiration of the Term shall, at Lessor’s election, vest in Lessor;
provided, however, that Lessor may remove and store or dispose any or all of
such Lessee Personal Property which is not so removed by Lessee without
obligation or accounting to Lessee.

15.3Management of Premises. Commencing on the Termination Date, Lessor or its
designee, upon written notice to Lessee, may elect to assume the
responsibilities and obligations for the management and operation of the
Facility and Lessee agrees to cooperate fully to accomplish the transfer of such
management and operation without interrupting the operation of the Facility, and
Lessee will, upon Lessor’s request, execute a reasonable and customary
operations transition agreement, respecting operations of the Facility pending
the engagement by Lessor of a replacement operator. Lessee agrees that Lessor or
its designee may operate the Facility under Lessee’s licenses and certifications
pending the issuance of new licenses and certifications to Lessor or its
designee. Lessee shall not commit any act or be remiss in the undertaking of any
act that would jeopardize any licensure or certification of the Facility, and
Lessee shall comply with all requests for an orderly transfer of any and all
Facility and other licenses, Medicare and Medicaid certifications and possession
of the Premises at the time of any such surrender.

15.4Holding Over. If Lessee shall for any reason remain in possession of the
Premises after the Termination Date, such possession shall be a month-to-month
tenancy during which time Lessee shall pay as rental on the first (1st) business
day of each month one hundred fifty percent (150%) of the monthly Rent payable
with respect to the last Lease Year, all additional charges accruing during the
month and all other sums, if any, payable by Lessee pursuant to this Lease.
Nothing contained herein shall constitute the consent, express or implied, of
Lessor to the holding over of Lessee after the Termination Date, nor shall
anything contained herein be deemed to limit Lessor’s remedies.

16.Certain Lessor Rights.

16.1Entry and Examination of Records. Lessor and its representatives may enter
any portion of the Premises at any reasonable time after at least twenty-four
(24) hours’ notice to Lessee to inspect the Premises for compliance, to exhibit
the Premises for sale, Lease or mortgaging, or for any other reason; provided
that no such notice shall be required in the event of an emergency, upon an
Event of Default or to post notices of non-responsibility under any mechanics’
or materialmans’ lien law. No such entry shall unreasonably interfere with
residents, patients, patient care or the Lessee’s operations of the Facility.
During normal business hours, Lessee will permit Lessor and its representatives,
inspectors and consultants to examine all contracts, books and financial and
other records (wherever kept) relating to Lessee’s operations of the Facility.

16.2Grant Liens. This Lease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises or the Building and to any and all other
deeds to secure debt or mortgage instruments hereafter encumbering the Premises
or the Building. Lessee shall at any time hereafter, on demand of Lessor or the
holder of any such deed to secure debt or mortgage instrument, execute any
instruments which may reasonably be required by such party for the purpose of
evidencing the subordination of this Lease to the lien or security of such
party. Lessee shall, upon demand, at any time or times, execute, acknowledge,
and deliver to Lessor or the holder of any such instruments or deeds to secure
debt, without expense, any and all documents that may be necessary to make this
Lease superior to the lien of any of the same. If the holder of any of said
instruments or deeds to secure debt shall hereafter succeed to the rights of
Lessor under this Lease, Lessee shall, at the option of such

36734458_7

11

--------------------------------------------------------------------------------

 

holder or a purchaser at any foreclosure or sale under power, attorn to and
recognize such successor as Lessee’s Lessor under this Lease. Lessee shall
promptly execute, acknowledge, and deliver any instrument that may be necessary
to evidence such attornment. Lessor will use commercially reasonably efforts to
obtain from any lender holding a lien on the Premises, a subordination,
non-disturbance and attornment agreement for the benefit of Lessee.

16.3Estoppel Certificates. Lessor and Lessee shall, at any time upon not less
than ten (10) business days’ prior written request by the other party, have an
authorized representative execute, acknowledge and deliver to Lessor or Lessee,
as the case may be, or their designee a written statement certifying (a) that
this Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid, (c)
that no default by either party exists or specifying any such default, and (d)
as to such other matters as Lessor or Lessee, as the case may be, may reasonably
request.

16.4Conveyance Release. If Lessor or any successor owner shall sell or transfer
any portion of the Premises in accordance with this Lease, they shall thereafter
be released from all future liabilities and obligations hereunder arising or
accruing from and after the date of such conveyance or other transfer, which
instead shall thereupon be binding upon the new owner.

16.5Affiliate Contracts. Except for the management agreement described in
Section 7.4 hereof, Lessee may not enter into any contracts respecting the
Facility with any of Lessee’s Affiliates or make any payments, directly or
indirectly through one or more intermediaries, to any of Lessee’s Affiliates
using funds generated from the operation of the Facility without the prior
written consent of Lessor, not to be unreasonably withheld; provided, however,
that Lessee shall not be required to obtain Lessor’s prior consent for any
contracts with Affiliates that equal a total cost of Lessee, in aggregate over
the immediately preceding one (1) year period, of less than Fifty Thousand
Dollars ($50,000).

17.Assignment and Subletting. Except as otherwise expressly permitted in this
Lease, without Lessor’s prior written consent, which may be granted or withheld
in Lessor’s sole discretion, Lessee shall not assign this Lease, or sub-sublease
all or any part of the Premises, or permit the use of the Premises by any party
other than Lessee. This prohibition includes an assignment or sub-subletting to
or by a receiver or trustee in any federal or state bankruptcy, insolvency, or
other proceeding. For purposes of this Section, a sale or transfer of all or a
controlling ownership interest in Lessee or a merger or other combination by
Lessee or a sale of all or substantially all of Lessee’s assets in lieu thereof
shall be deemed an assignment or other transfer of this Lease. Notwithstanding
the foregoing, any Key Principal may transfer its interest in Lessee to any
other Key Principal or to any of its Affiliates, provided that such transfer
does not require the consent of a Facility Mortgagee and does not require
regulatory approval.

18.Damage by Fire or Other Casualty. Lessee shall promptly notify Lessor of any
damage or destruction of any portion of the Premises and diligently repair or
reconstruct such portion of the Premises to a like or better condition than
existed prior to such damage or destruction. Any net insurance proceeds payable
with respect to the casualty shall be paid directly to Lessor and, if an Event
of Default has not occurred hereunder, may be used for the repair or
reconstruction of the applicable portion of the Premises pursuant to Lessor’s
reasonable disbursement requirements and subject to the provisions of the
Facility Mortgage Documents and the release of insurance proceeds by the
Facility Mortgagee, if any. If such proceeds are insufficient, Lessee shall
provide the required additional funds; if they are more than sufficient, the
surplus shall belong and be paid to Lessee. Lessee shall not have any right
under this Lease, and hereby waives all rights under applicable law, to abate,
reduce or offset rent by reason of any damage or destruction of any portion of
the Premises by reason of an insured or uninsured casualty.

36734458_7

12

--------------------------------------------------------------------------------

 

19.Condemnation. Except as provided to the contrary in this Section 19, this
Lease shall not terminate and shall remain in full force and effect in the event
of a taking or condemnation of the Premises, or any portion thereof, and Lessee
hereby waives all rights under applicable law to abate, reduce or offset rent by
reason of such taking. If during the Term all or substantially all (a “Complete
Taking”) or a smaller portion (a “Partial Taking”) of the Premises is taken or
condemned by any competent public or quasi-public authority, then (a) in the
case of a Complete Taking, Lessee may at its election made within thirty (30)
days of the effective date of such Taking, terminate this Lease and the current
Rent shall be equitably abated as of the effective date of such termination, or
(b) in the case of a Partial Taking, the Rent shall be abated to the same extent
as the resulting diminution in Fair Market Value of the applicable portion of
the Premises. The resulting diminution in Fair Market Value on the effective
date of a Partial Taking shall be as established pursuant to Exhibit “D”. Lessor
alone shall be entitled to receive and retain any award for a taking or
condemnation other than a temporary taking; provided, however, Lessee shall be
entitled to submit its own claim in the event of any such taking or condemnation
with respect to the value of Lessee’s Subleasehold interest in any portion of
the Premises and/or the relocation costs incurred by Lessee as a result thereof.
In the event of a temporary taking of less than all or substantially all of the
Premises, Lessee shall be entitled to receive and retain any and all awards for
the temporary taking and the Rent due under this Lease shall be not be abated
during the period of such temporary taking.

20.Indemnification. Lessee agrees to protect, indemnify, defend and save
harmless Lessor, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage of any kind or nature, including reasonable attorneys’ fees, from any
suits, claims or demands, on account of any matter or thing, action or failure
to act arising out of or in connection with this Lease or operations of Lessee
on any portion of the Premises (except to the extent arising from the gross
negligence or willful misconduct of Lessor), including, without limitation, (a)
the breach by Lessee or any of its representations, warranties, covenants or
other obligations hereunder, (b) any Protest, (c) all known and unknown
Environmental Activities on any portion of the Premises, Hazardous Materials
Claims or violations of a Hazardous Materials Law with respect to any portion of
the Premises but only, with respect to any of the foregoing, to the extent that
such activity, claim or violation is the result of an act or omission of Lessee
or any of its agents during the Term, and (d) upon or following the Termination
Date, the correction of all deficiencies of a physical matter identified by, and
any liability (including any overpayment to any Medicare, Medicaid or other
third party payor), assessed or asserted by, any governmental agency or Medicare
or Medicaid providers, but only, with respect to any of the foregoing, to the
extent such deficiency or liability is the result of the act or omission of
Lessee or any of its agents during the Term. Upon receiving knowledge of any
suit, claim or demand asserted by a third party that Lessor believes is covered
by this indemnity, it shall give Lessee notice of this matter. If Lessor does
not elect to defend the matter with its own counsel at Lessee’s expense, Lessee
shall then defend Lessor at Lessee’s expense (including Lessor’s reasonable
attorneys’ fees and costs) with legal counsel satisfactory to Lessor. In no
event shall Lessee be liable for consequential or punitive damages hereunder.

21.Disputes. If any party brings any action to interpret or enforce this Lease,
or for damages for any alleged breach, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs as awarded by the court in addition to all
other recovery, damages and costs.

EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, SUBLESSEE’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

36734458_7

13

--------------------------------------------------------------------------------

 

22.Notices. All notices and demands, certificates, requests, consents, approvals
and other similar instruments under this Lease shall be in writing and sent by
personal delivery, U.S. certified or registered mail (return receipt requested,
postage prepaid) or FedEx or similar generally recognized overnight carrier
regularly providing proof of delivery, addressed as follows:

 

If to Lessee:

 

If to Lessor:

 

 

 

Vero Health Care, Inc.

10420 Little Patuxent Parkway

 

Mountain Trace Nursing ADK, LLC c/o Regional Health Properties, Inc.

 

 

 

Suite 210

 

454 Satellite Blvd.

Columbia, Maryland 21044

 

Suite 100

Attn: Eamonn D. Reilly

 

Suwanee, Georgia 30024 Attn: CEO

 

 

 

With a copy to:

 

 

 

 

 

Williams Mullen

200 S. 10th Street, Suite 1600 Richmond, VA 23219

Attn: Wyatt S. Beazley IV, Esquire

 

 

 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Lessee shall be deemed notice to all co-Sublessees.

23.Compliance with Facility Mortgage Documents. Lessee acknowledges that any
Facility Mortgage Documents, including, without limitation, documents evidencing
loans made by the U. S. Department of Housing and Urban Development (HUD),
executed by Lessor or any Affiliate of Lessor may impose certain obligations on
the “borrower” or other counterparty thereunder to comply with or cause the
operator and/or lessee of a Facility to comply with all representations,
covenants and warranties contained therein relating to such Facility and the
operator and/or lessee of such Facility, including, covenants relating to (i)
the maintenance and repair of such Facility; (ii) maintenance and submission of
financial records and accounts of the operation of such Facility and related
financial and other information regarding the operator and/or lessee of such
Facility and such Facility itself; (iii) the procurement of insurance policies
with respect to such Facility; (iv) minimum Occupancy, fixed coverage ratio or
other Facility-related financial and/or performance requirements, and (v)
without limiting the foregoing, compliance with all applicable legal
requirements relating to such Facility and the operation of the Business
thereof. For so long as any Facility Mortgages encumber the Premises or any
portion thereof or interest therein, provided Lessee has received copies of the
Facility Mortgage Documents from Lessor, Lessee covenants and agrees, at its
sole cost and expense and for the express benefit of Lessor, to operate the
applicable Facility in strict compliance with the terms and conditions of the
Facility Mortgage Documents (other than payment of any indebtedness evidenced or
secured thereby) and to timely perform all of the obligations of Lessor relating
thereto, or to the extent that any of such duties and obligations may not
properly be performed by Lessee, Lessee shall cooperate with and assist Lessor
in the performance thereof (other than payment of any indebtedness evidenced or
secured thereby); provided however, this Section 23 shall not (i) increase
Lessee’s monetary or non-monetary obligations under this Lease or (ii) diminish
Lessee’s rights under this Lease. If any new Facility Mortgage Documents to be
executed by Lessor or any Affiliate of Lessor would impose on Lessee any
obligations under this Section 23 (provided that all such obligations shall
comply with the restrictions set forth in the immediately preceding sentence),
Lessor shall provide copies of the same to Lessee for informational purposes
(but not for Lessee’s approval) prior to the execution and delivery thereof by
Lessor

36734458_7

14

--------------------------------------------------------------------------------

 

or any Affiliate of Lessor.

24.Miscellaneous. This Lease has been freely and fairly negotiated, and all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Lease
should be deemed or construed to constitute an extension of credit by Lessor to
Lessee, if a portion of any payment made to Lessor is deemed to violate any
applicable laws regarding usury, such portion shall be held by Lessor to pay the
future obligations of Lessee as such obligations arise and if Lessee discharges
and performs all obligations hereunder, such funds will be reimbursed (without
interest) to Lessee on the Termination Date. If any part of this Lease shall be
determined to be invalid or unenforceable, the remainder shall nevertheless
continue in full force and effect. Time is of the essence, and whenever action
must be taken (including the giving of notice or the delivery of documents)
hereunder during a certain period of time or by a particular date that ends or
occurs on a Saturday, Sunday or federal holiday, then such period or date shall
be extended until the immediately following business day. Whenever the words
“including”, “include” or “includes” are used in this Lease, they shall be
interpreted in a non-exclusive manner as though the words “without limitation”
immediately followed. Whenever the words day or days are used in this Lease,
they shall mean “calendar day” or “calendar days” unless expressly provided to
the contrary. The titles and headings in this Lease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
mean a section of this Lease (including all subsections), to any “Exhibit” or
“Schedule” mean an exhibit or schedule attached hereto or to “Medicare” or
“Medicaid” include any successor program. If more than one Person is Lessee
hereunder, their liability and obligations hereunder shall be joint and several.
Promptly upon the request of either party and at its expense, the parties shall
prepare, enter into and record a suitable short form memorandum of this Lease.
This Lease (a) contains the entire agreement of the parties as to the subject
matter hereof and supersedes all prior or contemporaneous verbal or written
agreements or understandings, (b) may be executed in several counterparts,
(including electronically mailed copies in portable document format (PDF)), each
of which shall be deemed an original, but all of which shall constitute one and
the same document, (c) may only be amended by a writing executed by the parties,
(d) shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties, (e) shall be governed by and construed and
enforced in accordance with the internal laws of the State of Georgia, and (f)
incorporates by this reference any Exhibits and Schedules attached hereto.

25.Terrorism/Governmental Action. Lessee warrants and represents to Lessor that
Lessee is not, and shall not become, a person or entity with whom Lessor is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including, but not limited
to, those named on OFAC’s Specially Designated and Blocked Persons list) or
under any applicable law, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action, and is not and shall not knowingly engage in any
dealings or transaction or otherwise knowingly be associated with such persons
or entities.

26.Financial Covenants. Lessee shall be required to maintain a Lease Coverage
Ratio of 1.0 to 1.0 for months 10 through 18 of the Initial Term, 1.15 to 1.0
for months 19 through 36 of the Initial Term and 1.25 to 1.0 thereafter. Such
Lease Coverage Ratio will be tested on a quarterly basis beginning from month 10
through month 24 of the Initial Term (and not including any months prior to
month 10). Notwithstanding the foregoing, if the Lease Coverage Ratio in months
13 through 24 of the Initial Term meets a minimum of 1.0 to 1.0 over a trailing
twelve-month testing period or a trailing three-month period, then there shall
be no financial covenant default. After month 24 of the Initial Term, Lessee
must satisfy the Lease Coverage Ratio for a trailing twelve-month testing
period.

27.Minimum Annual Capital Expenditures. To maintain the Facility, Lessee shall
spend $500.00 per licensed bed per year.

36734458_7

15

--------------------------------------------------------------------------------

 

28.Conditions to Obligation of Lessee. The obligations of Lessee and the
effectiveness of this Agreement shall be wholly contingent on Lessee receiving:

(a)a fully executed OTA, in a form acceptable to Lessee, which contains an
indemnification section through which Lessor’s exiting operator indemnifies
Lessee, from any and all liabilities arising at the Facility prior to the date
the operations of the Facility transfer from Lessor to Lessee,

(b)a Subordination, Non-Disturbance, and Attornment (SNDA) Agreement, in a form
acceptable to Lessee, duly executed by Lessee, Lessor and Facility Mortgagee,
and

(c)a credit facility with an institutional lender providing Lessee with
sufficient working capital financing to operate the Facility.

29.Negative Covenants. During the Term of this Lease, Lessee shall not:

(a)incur any debt other than trade debt incurred in the ordinary course of
business, a working capital line of credit secured by Lessee’s accounts
receivable or indebtedness constituting Permitted Liens;

(b)create any liens on the Premises other than Permitted Liens;

(c)enter into any sale, re-capitalization, transfer, conveyance, merger or other
capital event resulting in a change of control of Lessee without the prior
written consent of Lessor, which consent may be granted or withheld in Lessor’s
sole and absolute discretion; or

(d)breach the Patriot Act or any OFAC regulations.

[SIGNATURES ON FOLLOWING PAGE]

36734458_7

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed by Lessor and Lessee as of the
date first written above.

 

LESSOR:

 

 

MOUNTAIN TRACE NURSING ADK, LLC

a Georgia limited liability company

 

 

By:

/s/ Brent Morrison

Name:

Brent Morrison

Title:

Manager Member

 

 

LESSEE:

 

 

VERO HEALTH X, LLC

a Delaware limited liability company

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

36734458_7

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed by Lessor and Lessee as of the
date first written above.

 

LESSOR:

 

 

MOUNTAIN TRACE NURSING ADK, LLC

a Georgia limited liability company

 

 

By:

 

Name:

 

Title:

 

 

 

LESSEE:

 

 

VERO HEALTH X, LLC

a Delaware limited liability company

 

 

By:

/s/ Eamonn Reilly

Name:

Eamonn Reilly

Title:

Manager

 

 

 

 

36734458_7

18

--------------------------------------------------------------------------------

 

EXHIBIT “A-l”

LEGAL DESCRIPTION

Jackson County, North Carolina

Said Property located on Mountain Trace Road (NCSR 1571) off Little Savannah
Road (NCSR 1367), Webster Township, Jackson County, North Carolina and being
more particularly described as follows:

COMMENCING from a Nail Set on the C. J. Harris Hospital Property (Parcel #
7630-93-6526) having NGS NAD 83 coordinates North 603,862,466 feet, East
739,902.522 feet THENCE South 66 degrees 59 minutes 20 seconds West for a
distance of 346.50 feet (346.43 feet-grid) to a Nail Set having coordinates N =
603,727.044 feet, E = 739,583,662 feet THENCE North 32 degrees 28 minutes 25
seconds West for a distance of 103.12 feet (103.10 feet-grid) to a 5/8” Rebar
Set with Cap having coordinates N = 603,814.025 feet, E = 739,528.310 feet the
TRUE POINT OF BEGINNING;

THENCE with new severance line South 72 degrees 19 minutes 25 seconds East for a
distance of 26.01 feet to a 5/8” Rebar Set with Cap; THENCE North 37 degrees 47
minutes 35 seconds East for a distance 74.99 feet to a 5/8” Rebar Set with Cap;
THENCE North 54 degrees 35 minutes 50 seconds East for a distance of 75.02 feet
to a 5/8” Rebar Set with Cap; THENCE North 73 degrees 32 minutes 00 seconds East
for a distance of 243.51 feet to a 5/8” Rebar Set with Cap; THENCE South 71
degrees 05 minutes 10 seconds East for a distance of 246.08 feet to a 5/8” Rebar
Set with Cap, passing a 5/8” Rebar Set with Cap at 59.99 feet; THENCE South 17
degrees 28 minutes 20 seconds West for a distance of 411.97 feet to a 5/8” Rebar
Set with Cap; THENCE North 37 degrees 15 minutes 10 seconds West for a distance
of 86.75 feet to a 5/8” Rebar Set with cap; THENCE North 64 degrees 29 minutes
55 seconds West for a distance of 48.95 feet to a 5/8” Rebar Set with Cap;
THENCE South 21 degrees 24 minutes 50 seconds West for a distance of 79.91 feet
to a 5/8” Rebar set with Cap; THENCE South 10 degrees 23 minutes 15 seconds West
for a distance of 47.16 feet to a 5/8” Rebar Set with Cap; THENCE South 01
degrees 03 minutes 10 seconds West for a distance of 42.12 feet to a 5/8” Rebar
Set with Cap; THENCE South 09 degrees 01  minutes 10 seconds West for a distance
of 15.29 feet to a 5/8” Rebar Set with Cap; THENCE South 19 degrees 44 minutes
20 seconds West for a distance of 13.92 feet to a 5/8” Rebar Set with Cap;
THENCE South 26 degrees 32 minutes 50 seconds West for a distance of 39.21 feet
to a 5/8” Rebar Set with Cap on northern right of way of Leaning Tree Lane;
THENCE with said northern right of way South 65 degrees 33 minutes 35 seconds
West for a distance of 10.76 feet to a Point; THENCE South 62 degrees 56 minutes
35 seconds West for a distance of 23.25 feet to a Point; THENCE South 61 degrees
21 minutes 50 seconds West for a distance of 50.44 feet to a 5/8” Rebar Set with
Cap; THENCE South 65 degrees 31 minutes 35 seconds West for a distance of 16.46
feet to a Point; THENCE South 69 degrees 12 minutes 30 seconds West for a
distance of 14.88 feet to a Point; THENCE South 73 degrees 51 minutes 55 seconds
West  for a distance of 15.53 feet to a Point; THENCE South 80 degrees 02
minutes 05 seconds West for a distance of 15.37 feet to a 5/8” Rebar Set with
Cap; THENCE South 87 degrees 59 minutes 45 seconds West for a distance of 23.32
feet to a Point; THENCE South 87 degrees 27 minutes 30 seconds West for a
distance of 30.07 feet to a Point; THENCE South 87 degrees 29 minutes 45 seconds
West for a distance of 40.87 feet to a Point; THENCE South 87 degrees 25 minutes
45 seconds West for a distance of 53.68 feet to a Point; THENCE South 87 degrees
28 minutes 45 seconds West for a distance of 44.47 feet to a Point; THENCE North
87 degrees 40 minutes 45 seconds West for a distance of 22.68 feet to a 5/8”
Rebar Set with Cap; THENCE North 81 degrees 45 minutes 55 seconds West for a
distance of 19.58 feet to a Point; THENCE North 78 degrees 08 minutes 00 seconds
West for a distance of 9.53 feet to a Point; THENCE North 73 degrees 41 minutes
15 seconds West for a distance of 13.08 feet to a Point; THENCE North 70 degrees
25 minutes 50 seconds West for a distance of 20.74 feet to a 5/8” Rebar Set with
Cap; THENCE North 60 degrees 56 minutes 00 seconds West for a distance of 46.99
feet to a Point; THENCE North 63 degrees 17 minutes 40 seconds West for a
distance of 16.60 feet to a Point; THENCE North 73 degrees 45 minutes 45 seconds
West for a distance of 6.17 feet to a 5/8” Rebar Set with Cap; THENCE leaving
said northern right of way north 18 degrees 56 minutes 15 seconds East for a
distance of 5.48 feet to a Concrete Monument Found, Common corner of Healy DB
1493, PG 168, and C.J. Harris DB 739, PG 606; THENCE with the line of C.J.
Harris North 18 degrees 39 minutes 55 seconds East for a distance of 483.42 feet
to the POINT OF BEGINNING and being part of that certain tract of land as shown
on a plat of survey prepared for C. J. Harris Hospital by Joel Johnson Land
Surveying, Inc. dated February 12, 2009, and last revised May 7, 2009, Drawing
Number 08090P, and also being more particularly described as Tract A1 on plat
entitled “Plat of Survey for : C. J. Harris Hospital” by Joel Johnson Land
Surveying, Inc. dated February 12, 2009, and last revised May 7, 2009, Drawing
Number 08090P, recorded in Plat Book 18 at Page 5 of the Burke County Public
Registry, and also being more particularly described as that certain 7.36 acre
tract described on plat of survey for Mountain Trace Nursing ADK, LLC, dated
November 30, 2010, prepared by Joel Johnson Land Surveying, Inc., and bearing
the certification of R. Joel Johnson, N.C.L.S. No. L-3882.

PROPERTY MORE COMMONLY KNOWN AS: 417 Mountain Trace Rd., Sylva, Jackson County,
NC 28779

36734458_7

19

--------------------------------------------------------------------------------

 

EXHIBIT A-2

LESSOR PERSONAL PROPERTY

“Lessor Personal Property” means: (i) all personal property used in the
operation or management of the Facility, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Lessee or required by the state in which the
Facility is located or any other governmental entity to operate the Facility,
and (ii) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Facilities;
provided, however, that Lessor Personal Property shall not include: (a) any
vehicles or computer software used in connection with the operation of the
Facilities, or (b) any equipment leased or subleased by Lessee from third
parties, which equipment is not a replacement of what would otherwise be Lessor
Personal Property.

36734458_7

20

--------------------------------------------------------------------------------

 

EXHIBIT “B”

CERTAIN DEFINITIONS

For purposes of this Lease, the following terms and words shall have the
specified meanings:

“Affiliate” shall mean with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the first Person.

“Business” shall mean the business and operation of the Facility and all
financial activities and other matters related thereto.

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Lessor or any Affiliate of Lessor or any ground, building or
similar Lease or other title retention agreement to which the Premises or any
portion thereof is subject from time to time.

“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents.

“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Lease, note, collateral assignment instruments, guarantees, indemnity
agreements and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, Lease or other financing vehicle
pursuant thereto.

“Guarantor” shall mean Vero Health Care, LLC, a Delaware limited liability
company.

“Guaranty” shall mean that certain Guaranty executed by Guarantor in favor of
Lessor of even date herwith.

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.

36734458_7

21

--------------------------------------------------------------------------------

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Lessor or Lessee relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.

“Issuer” shall mean a financial institution satisfactory to Lessor issuing the
Letter of Credit and such Issuer’s successor and assigns. Any Issuer shall be
rated A or better by Standard & Poor’s Ratings Group, A2 or better by Moody’s
Investor Services, Inc., or, of not rated by either of the foregoing agencies,
an equivalent rating by Fitch Inc., or other nationally recognized rating agency
at all times through the Term.

“Key Principals” shall mean Eamonn Reilly.

“Lease Coverage Ratio” shall mean a fraction, the numerator of which is
“Adjusted EBITDAR” and the denominator of which is Base Rent. “Adjusted EBITDAR”
shall mean, for any period, the Facility Net Income for such period plus,
without duplication, to the extent deducted in determining Facility Net Income,
the sum of (i) Facility Interest Expense for such period, plus (ii) expense for
income taxes paid or accrued for such period, plus (iii) all amounts
attributable to the amount of the provision for depreciation and amortization
for such period, plus (iv) the amount of other non-cash charges (other than the
write-down of current assets) for such period, plus (v) Base Rent for such
period, plus (vi) the Facility Management Fee for such period, plus (vii)
capital expenditures of $500 per bed (per annum) for such period, plus (viii)
extraordinary losses for such period (as determined in accordance with GAAP) not
in excess of $25,000 unless approved in writing by Lessor, minus, to the extent
included in Facility Net Income for such period, extraordinary gains for such
period (as determined in accordance with GAAP), all calculated in connection
with the Business.

“Letter of Credit” shall mean an irrevocable and transferable letter of credit
issued by an Issuer in favor of Lessor as security for Lessee’s obligations
under this Lease and in a form acceptable to Lessor, together with amendments
thereto or replacements or substitutions thereof.

“Occupancy” shall mean, with respect to the Premises, the percentage of (a)
total patient days relating to such Facility for any reporting period divided by
(b) the product of (i) 80 and (ii) the total days in such reporting period.

“OTA” means that certain Agreement to Transfer Operations and Related Assets to
which Lessor’s exiting operator and Lessee are parties of even date herewith.

“Permitted Liens” shall mean (i) liens granted to Lessor or any Affiliate of
Lessor, (ii) liens customarily incurred by Lessee in the ordinary course of
business for items not delinquent, (iii) liens for Taxes not yet due and
payable, (iv) any lien, charge or encumbrance which is being contested in good
faith pursuant to the terms of this Lease, (v) all easements, liens,
encumbrances, restrictions, agreements and other title matters existing as of
the Execution Date, (vi) purchase money financing and capitalized equipment
leases for the acquisition of personal property, provided that Lessor receives a
non-disturbance agreement from the purchase money lender or equipment lessor in
form and substance as may be satisfactory to Lessor, in Lessor’s sole
discretion, for any such financing where the original cost of the equipment
financed exceeds $25,000, (vii) any easement granted by Lessor, in Lessor’s
discretion, at the request of Lessee which is necessary to (A) obtain utilities
or other services for the Facilities in the ordinary course of Lessee’s business
or (B) satisfy requests from local authorities in respect of, without
limitation, township projects; and (viii) liens that may be filed as a result of
Lessor’s acts or omissions.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, governmental
authority, and other person or entity, and any federal, state, county or
municipal government or any bureau, department or agency thereof and fiduciary
acting in such capacity on behalf of any of the foregoing.

36734458_7

22

--------------------------------------------------------------------------------

 

EXHIBIT “C”

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

REPORT

DUE DATE

Monthly financial reports concerning the Business at the Facility

consisting of:

(1)    a reasonably detailed income statement showing, among other things, gross
revenues;

(2)    total patient days;

(3)    occupancy; and

(4)    payor mix.

(All via e-mail to                                        )

Forty-five (45) days after the end of each calendar month

Monthly census reports concerning the Facility

(via e-mail to                                        )

Forty-five (45) days after the end of each calendar month

Monthly accounts payable report concerning the Facility consisting of a list and
ageing report of all payables owed by the Facility to all parties

Forty-five (45) days after the end of each calendar month

Quarterly consolidated or combined financial statements

of Lessee

(via e-mail to                                        )

Forty-five (45) days after the end of each of the first three quarters of the
fiscal year of Lessee

Quarterly litigation summaries of Lessee

(via e-mail to                                        )

Forty-five (45) days after the end of each quarter of the fiscal year of Lessee

Annual consolidated or combined financial statements

of Lessee, each lessee or sublessee under Affiliated Leases or Subleases audited
by a reputable certified public accounting firm

(via e-mail to                                        )

One Hundred Twenty (120) days after the fiscal year end of Lessee and

Regulatory reports with respect to the Facility, as follows:

(1)    all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Lessee as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;

(2)    Medicare and Medicaid certification surveys; and

(3)    life safety code reports.

Fifteen (15) business days after receipt

Reports of regulatory violations,

by written notice of the following:

(1)    any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;

Five (5) business days after receipt

(2)    any suspension, termination or restriction placed upon Lessee or any
portion of the Premises, the operation of any portion of the Business or the
ability to admit residents or patients; or

(3)    any violation of any other permit, approval or certification in
connection with any portion of the Premises or any portion of the Business, by
any federal, state or local authority, including Medicare or Medicaid.

 

Cost Reports

Fifteen (15) days after filing

36734458_7

23

--------------------------------------------------------------------------------

 

EXHIBIT “D”

FAIR MARKET VALUE

“Fair Market Value” means the fair market value of the Premises or applicable
portion thereof on a specified date as agreed to by the parties, or failing such
agreement within ten (10) days of such date, as established pursuant the
following appraisal process. Each party shall within ten (10) days after written
demand by the other party select one MAI Appraiser to participate in the
determination of Fair Market Value. For all purposes under this Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value of the Premises or applicable portion thereof within
thirty (30) days of the selection of the third appraiser. To the extent
consistent with sound appraisal practices as then existing at the time of any
such appraisal, and if requested by Landlord, such appraisal shall be made on a
basis consistent with the basis on which the Premises or applicable portion
thereof were appraised at the time of their acquisition by Landlord. Tenant
shall pay the fees and expenses of any MAI Appraiser it retains pursuant to this
Exhibit. Landlord shall pay the fees and expenses of any MAI Appraiser it
retains pursuant to this Exhibit. Each party shall pay half the fees and
expenses of the third MAI Appraiser selected by the respective MAI Appraisers
selected by each of the parties.

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises or applicable portion
thereof in accordance with the provisions of this Exhibit and the Fair Market
Value so determined shall be binding upon the parties. If the MAI Appraisers
selected by the parties are unable to agree upon a third (3rd) MAI Appraiser
within the time period set forth in the foregoing paragraph, either party shall
have the right to apply to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser. The cost of such application
to the presiding judge shall be equally shared by the parties.

Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises or
applicable portion thereof. If a majority are unable to determine the fair
market value at such meeting, the three (3) appraisals shall be added together
and their total divided by three (3). The resulting quotient shall be the Fair
Market Value. If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
such Fair Market Value. If both the lower appraisal and higher appraisal are
disregarded as provided herein, the middle appraisal shall be such Fair Market
Value. In any event, the result of the foregoing appraisal process shall be
final and binding.

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.

36734458_7

24

--------------------------------------------------------------------------------

 

SCHEDULE 7.1

Number and Type of Licensed Beds: 106

Number of Medicare / Medicaid Certified Beds: 106

36734458_7

25